DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 7, 9, 10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In this instance case, the breadth of the claims only state the device is made from a thermoplastic elastomer and limit the TPE with experimental testing parameters, it is noted that one having ordinary skill in the art would know how to test for tensile strength, tensile stress, hardness and elongation, however, it is not feasible to perform these tests without limiting the materials of the thermoplastic elastomers. How would one having ordinary skill in the art know where to start to begin preforming the analysis of the TPE material to combine the polymers or copolymers to arrive the desired properties? There has been no direction set forth by the inventor as to how one would combine the wide range of TPE materials, the specification only sets forth the melt flow rate but without the guidance of how the experiment was done with which materials ratios one having ordinary skill in the art could not begin to perform the test or experiment. There is no quantity of experimentation listed to be able to make the invention based on the content of the discloser, nor has a list of working examples been provided. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). A In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). In this case, there would be substantially experimentation needed to arrive at the parameters listed in the claims from the vast material choice, material combinations that can be made to make up a thermoplastic elastomer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sze (US 2016/0213120).
Regarding claim 1, Sze discloses hair fastener in the form of a loop for securing a log of hair within the loop, comprising an inner elastic core (24) and an outer fabric (30) enveloping the inner elastic core, wherein the elastic core (24) is made of a band, and made of thermoplastic elastomer (TPE) (paragraph 38), wherein the fastener is adapted to assume a first, default, configuration (Figure 6c) in which an opening defined and surrounded by the loop has a first area and a second, fully expanded, 
Regarding claim 6, Sze discloses the maximum pull strength of the band is 57.31 N (paragraph 44). 
Regarding claims 1, 3, and 7, Sze discloses the device being made from a thermoplastic elastomer, Sze does not disclose the specific parameters of the thermoplastic elastomer: the tensile strength of the band having a value of 3.02 to 4.08 
Regarding claim 9, the band resembling a circle has a joint (12) connecting opposite free ends of the band by adhesives and enveloped in the outer fabric (see Figure 3; paragraph 5). 
Regarding claim 10, the band resembling a circle has an integral structure made from one injection molding step free of a joint and enveloped within the outer fabric. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing to have the elastic band be made as an integral structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sze (US 2016/0213120) in view of Maturaporn (US 6,000,408).
.    


Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding 112(a) rejection that one skilled in the art would readily understand that the term “thermoplastic elastomer” means a class of copolymers or a physical mix of polymers that includes materials with both thermoplastic and elastomeric properties, is irrelevant. Examiner is not arguing that one having ordinary skill in the art would not readily understand the term thermoplastic elastomer, Examiner agrees that the term thermoplastic elastomer is understood to be a class of copolymers or a physical mix of polymers that includes materials with both thermoplastic and elastomeric properties. The rejection set forth under 112(a) is that the listed parameters of the thermoplastic elastomer cannot be met without undue experimentation and one having ordinary skill in the art would not know how to start or indefinite or at least numerous possible parameters and ranges, meaning there are essentially millions of combinations. Yet the claimed invention is concerned about a very small subset of combinations out of those millions of combinations.”  Applicant has not set forth the very small subset of combination out of those “millions of combinations” therefore, examiner maintains that one would not be able to make or use the invention.
In response to applicant’s argument that the features in the claim are fairly specific and it is unclear how a skilled person would reach these specific features to arrive at the combination, applicant sets forth on page 6 of the remarks that “there is no ambiguity regarding the meaning of the term “thermoplastic elastomer.”  The other limitation in dependent claims 2-7 may be readily and easily obtained by a) reviewing a or b) performing a minor testing procedure, e.g., applying a known force.”  Therefore, it appears applicant agrees that the testing would be minor to determine the thermoplastic elastomer parameters and therefore should be well within the skill obviousness in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
12/7/2021